DISSENT
Gary M. Gaertner, Jr., J.
I respectfully dissent in part. Because 1 believe the element of a course of conduct involving two or more acts is present when viewing the evidence in the light most favorable to the conviction for aggravated stalking, I would affirm the judgment in this respect.
It is undisputed that Defendant’s actions toward Officer Stafford constituted harassment, but as the majority notes, to be convicted of aggravated stalking, Defendant must have committed more than one act of harassment toward Officer Stafford. State v. Mabry, 285 S.W.3d 780, 788 (Mo. App. E.D. 2009). Specifically, the issue here is whether there was sufficient evidence in the record from which a reasonable trier of fact could conclude beyond a reasonable doubt that Defendant engaged in “a pattern of conduct composed of two or more acts, which may include communication by any means, over a period of time, however short, evidencing a continuity of purpose.” Section 565.225.1(1), RSMo. (Supp. 2013) (emphasis added); State v. Vandevere, 175 S.W.3d 107, 108 (Mo. banc 2005) (standard of review for sufficiency of evidence).
*663I emphasize the phrase “however short” from the statute because it is particularly relevant in this case, where the entire encounter between Defendant and Officer Stafford took place over about an hour and a half. The statute plainly contemplates that multiple acts of harassment can occur in a short period of time. Therefore, the passage of time is not the salient issue; the gravamen is whether there is any evidence of separation between the acts of harassment in the record, “however short.”
I agree with the majority that case law is scant on this exact issue, but the facts in existing case law address situations falling in either one of two extremes. First, there are cases with sufficient evidence of two or more acts, where the incidents are separated by date, or where they occur on the same day but are separated in time by the defendant breaking contact with the victim and then re-establishing it. Eg., State v. Bernhardt, 338 S.W.3d 830 (Mo. App. E.D. 2011) (affirmed on other grounds; defendant drove to victim’s house four separate times over course of one night); State v. McCauley, 317 S.W.3d 132 (Mo. App. S.D. 2010) (defendant called victim numerous times over course of four days, each separated by period of time in which defendant had opportunity to reconsider his actions); State v. Lasley, 130 S.W.3d 15 (Mo. App. E.D. 2004) (defendant left multiple separate threatening phone messages on victim’s answering machine). Clearly Defendant’s case is not similar to these, in that he and Officer Stafford were in each other’s presence for the entire encounter.
Second, the facts of cases reversing for insufficient evidence, relied on by the majority, tend to fall at the other extreme, where there is a single, continuous conversation, during which the defendant makes multiple verbal or physical threats. E.g., Mabry, 285 S.W.3d at 788-89 (charging document said defendant harassed victim by “yelling” at her but only one instance of yelling during one encounter in evidence); M.S. v. N.M., 485 S.W.3d 792 (Mo. App. E.D. 2016) (multiple threats during course of one phone call); M.L.G. v. R.W., 406 S.W.3d 115 (during continuous argument defendant threatened to kill victim, pulled out gun, and placed gun on temple of victim).
Our case is also distinguishable from this extreme. Viewing the evidence in the light most favorable to the verdict, as we must under the standard of review, the record does not support a finding that this was one continuous conversation as found in M.S. and M.L.G. The evidence was that Defendant’s threats began when he charged toward Officer Stafford. The majority notes that Defendant’s statements that he was going to beat and kill Officer Stafford “all occurred during his physical assault of Officer Stafford.” The majority continues that Defendant was then “immediately arrested and placed in a police car” and “transported to jail ‘right shortly' thereafter.” It was during the car ride to jail that Defendant turned to threats against Officer Stafford’s daughter.
While the majority finds this one continuing conversation, I disagree. I would even suggest using the majority’s own words, that the time period described as “right shortly thereafter” between placing Defendant in the police car and then Defendant making threats against Officer Stafford’s daughter is a sufficient separation of time between acts under the “however short” designation of the statute, but there is more in the record showing such separation. Though the officers did immediately arrest Defendant while he was on the ground, placing Defendant in the police car was not so immediate. The record contains testimony that Defendant refused to walk and had to be dragged to the police car. During this time, Defendant was *664laughing and saying “[w]ee, wee,” apparently finding the situation funny. Once Officer Stafford and Officer Brady had placed Defendant into the police car, there was evidence that Officer Brady then moved his own police car to the Puxico police station, about one block away, to leave it there while both officers drove Defendant to the county jail in Bloomfield in Officer Stafford’s police car. When Officer Brady returned from parking his car, he entered Officer Stafford’s police car, and they began driving. At some point while they were driving, Defendant began threatening Officer Stafford’s daughter.
Thus, between Defendant’s separate and distinct threats to kill Officer Stafford and later threats directed toward Officer Stafford’s daughter, time passed while the officers dragged Defendant to the police car, and then Defendant waited in the police car while Officer Brady moved his own vehicle about a block away, and then walked back to Officer Stafford’s car. During this time there is no evidence Defendant’s threats continued or that he and Officer Stafford were conversing. Given this period of time in between Defendant’s separate and distinct threats, I disagree with the majority’s conclusion that the record “reveals no significant separation in time or space from which [Defendant] could reflect on his behavior.” I believe he had time to reflect on his first series of threats to Officer Stafford while gleefully enjoying being dragged to the police car and while sitting there waiting for Officer Brady to move his car, before commencing his next series of threats against Officer Stafford’s daughter. Though such time was admittedly short, I would find it sufficient under the statute’s language that a course of conduct can occur “over a period of time, however short.” Section 565.220.1(1), RSMo. (Supp. 2013).
Thus, viewing the evidence in the light most favorable to the verdict, I would find that the record contains sufficient evidence from which a reasonable trier of fact could find Defendant committed two separate and distinct acts of harassment beyond a reasonable doubt. I would therefore affirm Defendant’s conviction for aggravated stalking. For the foregoing reasons, I respectfully dissent in part.